    Case 1:20-cv-00510-BMC Document 24 Filed 05/06/20 Page 1 of 4 PageID #: 101




                                                          May 6, 2020

BY ECF
Hon. Brian M. Cogan
United States District Judge
United States District Court for the Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

       Re: Zeitlin v. Palumbo, et al.
           Case no. 20-cv-510

Dear Judge Cogan,
       The undersigned represents Plaintiff in the matter referenced above. Pursuant to this Court’s
Minute Order of May 1, 2020 his letter responds to the pre-motion letters submitted on behalf of
defendants Nicholas Palumbo, Natasha Palumbo, Ecommerce National, LLC d/b/a TollFreeDials.com
and Sip Retail d/b/a sipretail.com (“Palumbo Defendants”) (Dkt. 22) and Jon Kahen a/k/a Jon Kaen,
Global Voicecom, Inc., and Global Telecommunications Services, Inc. (“Kahen Defendants”) (Dkt. 23).
        Defendants operate various aspects of the illicit robocall fraud business. The Kahen Defendants
appear to conduct the actual scamming of consumers, while the Palumbo Defendants appear to manage
the telephone network that makes it all possible. Through their actions and equipment for years
Americans have been constantly bombarded with literally billions of robocalls seeking to draw them into
all manner of fraudulent schemes with lies and deceit. Call recipients are told that their social security
numbers will be “frozen” if they do not cooperate with a bogus investigator who needs money to be sent
in immediately, that they will be arrested for money laundering or drug dealing unless they send money,
that they must provide their credit card or banking information, that their car warranties are about to
expire, that they need to provide credit card information for cockeyed reasons, that there are tax liens
against them, that they are going to be deported, and the list goes on. Many have been bombarded with
pointless calls playing recordings in foreign languages.
       The problem has become so severe that in 2018 when the Swedish Royal Academy of Sciences
called New York University professor Paul Romer to inform him that he had won the Nobel Prize in
Economics, he let the call go to voicemail thinking it a robocall. He told the media “I didn’t answer the
phone because I’ve been getting so many spam calls. I just assumed it was more spam.” Millions of
Americans have had their children woken up with solicitations for escort services, have had their dinner
hour disturbed with scam solicitations, have had their work interrupted, have been unable to keep their
     Case 1:20-cv-00510-BMC Document 24 Filed 05/06/20 Page 2 of 4 PageID #: 102

 THE BERKMAN LAW OFFICE, LLC                                       May 6, 2020
                                                                   Page 2 of 4


phones on so their families could reach them for fear of having it ring at an inopportune time, have had
to put important calls on hold to answer what turns out to be spam robocalls, and have otherwise have
had their lives made miserable by spam robocalls.
       Defendants bear significant responsibility for this scourge. Disregarding all laws, ignoring
complaints and warnings, and acting with a selfish quest for mammon regardless of the intrusive burden
they place on their fellow Americans, the Defendants have deliberately facilitated billions of spam
robocalls, while hiding behind false telephone numbers and spoofed caller ID’s.
        Plaintiff’s complaint is based inter alia on the declarations executed under penalty of perjury of
Social Security Administration Office of the Inspector General Special Agent Marcy Ralston dated
January 27, 2020 and filed in USA v. Palumbo, 20-cv-473, Dkt. 1-3 (Ex. A), United States Postal
Inspector Samuel Bracken dated January 27, 2020 and filed in USA v. Palumbo, 20-cv-473, Dkt. 1-2
(Ex. B), Social Security Administration Office of the Inspector General Special Agent Sean Fagan dated
January 27, 2020 and filed in USA v. Kahen, 20-cv-474, Dkt. 4 (Ex. C), and United States Postal
Inspector Ashlea Bowens dated January 27, 2020 and filed in USA v. Kahen, 20-cv-474, Dkt. 5 (Ex. D),
the certification of Assistant United States Attorney Dara Olds, Esq. dated January 28, 2020 and filed in
USA v. Palumbo, 20-cv-473, Dkt. 1-4 (Ex. E), as well as the allegations of the complaints filed by the
United States in USA v. Palumbo, 20-cv-473, Dkt. 1 (Ex. F) and USA v. Kahen, 20-cv-474, Dkt. 1 (Ex.
G), each of which is signed by two Assistant United States Attorneys. Plaintiff respectfully submits that
these documents, all made by federal law enforcement agents and United States Attorneys and filed in
federal court, are more than sufficient basis for Plaintiff to satisfy the pleading standard of Fed. R. Civ.
P. 11(b)(3) (“the factual contentions have evidentiary support or, if specifically so identified, will likely
have evidentiary support after a reasonable opportunity for further investigation or discovery.”) This
position is bolstered by the findings made by Judge Komitee in the Memorandum and Order dated
March 24, 2020 in USA v. Palumbo, 20-cv-473, Dkt. 66 (Ex. H) which made factual findings adverse to
the Palumbo Defendants which are binding on them by estoppel, and the Consent Decree so-ordered
March 2, 2020 in USA v. Kahen, 20-cv-474, Dkt. 17 (Ex. I) in which the Kahen Defendants agreed not
to dispute the allegations and stipulated to an injunction against them. Given the robust nature of the
factual basis for the allegations made herein, the Palumbo Defendants’ stated intention to seek sanctions
under Rule 11 is not only utterly unfounded, but is, frankly, frivolous itself.
        The Palumbo Defendants argue that they are not liable to Plaintiff under 47 USC
§ 227(b)(1)(A)(iii), which provides in relevant part that “it shall be unlawful…to make any call…using
any automatic telephone dialing system or an artificial or prerecorded voice…to any telephone number
assigned to a…cellular telephone service…or any service for which the called party is charged for the
call….” Id. The Palumbo Defendants hang their hats on the words “make any call,” arguing that
whatever their precise roles in placing the calls might have been (they do not provide details), it did not
qualify as “making” a call. The term “make” is not defined in the statute or any applicable regulation.
The Palumbo Defendants cite Melito v. Am. Eagle Outfitters, Inc., Melito v. Am. Eagle Outfitters, Inc.,
No. 14-cv-02440 (VEC), 2015 U.S. Dist. LEXIS 160349 (S.D.N.Y. Nov. 30, 2015), where the defendant
    Case 1:20-cv-00510-BMC Document 24 Filed 05/06/20 Page 3 of 4 PageID #: 103

 THE BERKMAN LAW OFFICE, LLC                                      May 6, 2020
                                                                  Page 3 of 4


was held not to have “made” the offending text message. However, the issue in Melito was whether an
advertiser who hired an advertising contractor to conduct an ad campaign was vicariously liable for
violations of § 227 perpetrated by the advertising contractor, albeit acting on behalf of the advertiser.
Melito held that § 227 does not impose vicarious liability, and allows suit only against those directly
involved in “making” a call, not those on whose behalf a call is made. There was no contention in Melito
that the advertiser had any hand in the actual call. Unlike Melito, in our case the contention is that
Defendants were each actually involved in “making” calls. The telephonic service provided by the
Palumbo Defendants was intrinsically part of such calls—literally, they connected the calls. This is a
claim of joint and several liability (¶ 94), not vicarious liability. The Palumbo Defendants did not simply
order an ad campaign to be conducted by someone else while they kept their hands clean like the
defendants in Melito. The Palumbo Defendants were an integral part of the actual physical connection of
the calls, and thus can be viewed as having had a hand—alongside others, to be sure—in “making” the
calls.
         The Palumbo Defendants next contend that Plaintiff’s complaint is deficient because it does not
state when Plaintiff received a robocall, how many calls he received, from which number he received
calls, or what the robocalls stated, or why he believes the defendants were involved. Plaintiff contends
that none of this information is required to be provided in a complaint, which need only give notice of
the claim and provide “a short and plain statement of the claim showing that the pleader is entitled to
relief.” Fed. R. Civ. P. 8(a)(2). This is the sort of information that can be developed during discovery.
Moreover, there is no shortage of temerity on the Palumbo Defendants’ part in making some of these
arguments For example, given that the nature of this beast is that billions of calls are made using fake
numbers and technology that deliberately masks the true origin of the calls, their demanding that
Plaintiff plead the number called from for every call and the basis to believe each call involved
Defendants is reminiscent of the Swiss banks that impossibly demanded death certificates before
releasing assets of people killed in Auschwitz to their heirs. Surely once we conduct discovery
Defendants’ own records will show how many hundreds of millions or billions of calls they were
involved in, how many called Plaintiff’s phone or phones of other members of the proposed plaintiff
class, and to what scam or scammer each call pertained. Given the astronomical number of calls
Defendants were involved with, and the ubiquity of cell phone owners receiving these calls, the
likelihood is high that Defendants were involved with calls received by Plaintiff.
        The Palumbo Defendants, joined by the Kahen Defendants, next contend that the complaint does
not specifically allege in haec verba that he received calls involving an Automated Telephone Dialing
System (“ATDS”), or a pre-recorded voice message, or that the calls were received without his consent.
Plaintiff believes that the complaint, taken as a totality in context, is clear enough that this is what is
claimed. After a long series of allegations about how Defendants’ fraudulent telephone schemes work,
the complaint plainly alleges that Plaintiff “has received numerous robocalls” (¶ 89), that Defendants
“have violated…§ 227” (which prohibits robocalls using an ATDS and recorded voice messages) (¶ 90),
and that Defendants “disregarded all laws and regulations, ignored do-not-call lists, and acted with
      Case 1:20-cv-00510-BMC Document 24 Filed 05/06/20 Page 4 of 4 PageID #: 104

 THE BERKMAN LAW OFFICE, LLC                                       May 6, 2020
                                                                   Page 4 of 4


complete lawlessness” (¶ 92). However, Plaintiff acknowledges that there is room to make the complaint
more explicit, and notes that under Fed. R. Civ. P. 15(a)(1)(B) Plaintiff is permitted as of right to amend
the complaint at this procedural stage. Plaintiff respectfully requests that any briefing schedule for a Fed.
R. Civ. P. 12(b)(6) motion as requested by Defendants include a date for the amendment of the
complaint.
        Plaintiff thanks the Court for its efforts in this matter and wishes the Court health and wellbeing
in these difficult times.


                                                      Respectfully yours,
                                                      /s/ Robert J. Tolchin
                                                      Robert J. Tolchin


cc:   Theodor D. Bruening, Esq. (by ECF)
      Joseph R. Conway, Esq. (by ECF)
